Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Information Disclosure Statements
The information disclosure statement(s) (IDS) submitted on 06/02/2021 have been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 13-19, 22-25, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,831,922 to Paterson et al. (hereinafter Paterson) and in view of US 10,826,895 to Krut et al. (hereinafter Krut).
Regarding claim 1, Paterson teaches the following, except for the underlined features,
An authentication system, comprising: 
a brain-computer interface (BCI) configured for detecting neural activity in a brain of a subject in response to the subject performing a repeatable mental task, and outputting neural data representative of the detected neural activity; 
The applicant’s BCI 14, “computer 16”, and “authentication processor” (secure enclave, see description further below) as illustrated by fig. 1 of the applicant’s drawings.
Paterson teaches a “system and method for access control” (Paterson, title) that includes measuring and identifying (“authentication system”) brain patterns stored in human mind interface. (Paterson, Abstract) Thus, Paterson is directed to using brain patterns (“neural activity in a brain”) for the purpose of identifying / authenticating a user.
Paterson teaches a Human Mind Interface (HMI) device 10 (“BCI”) shown in fig. 1. (Paterson, col. 3, lines 59-61)
Paterson teaches that either HMI device 10 (“BCI”) or HMI device 20 (“computer”, discussed further below) may prompt the user with a particular trigger (e.g., sound, picture) that in response elicits a particular brain pattern in the user. (Paterson, col. 6, lines 22-24) Paterson then teaches that subsequent (to the training portion), this image may be used to prompt the user to generate a brain pattern. (Paterson, col. 6, lines 30-32) Thus, subsequent to training (i.e., authentication), the brain pattern may be triggered / prompted. 
Note, terms in Paterson are as follows: “As used herein, “projecting” refers the action of a user's mind, such as intentionally thinking about (e.g., focusing on, imagining, picturing, recalling) a particular target in order to generate a particular brain pattern. As used herein, a “target” refers to an object, person, place, feeling, or another suitable subject that a user can project to generate a unique brain pattern. As used herein, a “trigger” refers to a particular stimuli (e.g., auditory, visual, tactile) provided by the device to a user to cause the user to project a particular target, such that the corresponding brain pattern of the user may be measured and identified.” (Paterson, col. 3, lines 18-30) (emphasis added in bold)
a computer configured for acquiring the neural data output by the BCI while the subject is performing the repeatable mental task; and 
Paterson teaches a HMI device 20 (“computer”) of fig. 2. (Paterson, col. 3, lines 64-66) The HMI device 10 (“BCI”) may work in tandem with the mobile phone / HMI device 20. (Paterson, col. 4, lines 2-5) Thus, the examiner interprets this as the HMI device 10 performing the functions of the “BCI” (i.e., head / brain scanning) while the HMI device 20 performs the features of the “computer” (further discussed below).
Paterson further teaches an example where, during an exchange with an agent on the phone, the user may not want to say credentials (e.g., password) out load to prevent nearby users from overhearing. (Paterson, col. 7 lines 15-24) The user may instead project a target (e.g., logo of a company), and the HMI device 20 (“computer”), identifies the particular brain pattern. (Paterson, col 7, lines 48-48 and lines 55-58)
… the neural data ….
Paterson teaches scanning brain patterns (“neural data”) being scanned and identified (Paterson, col. 7, lines 55-58), and the use of the HMI devices to perform identification. 
Patterson does not teach the following,
an authentication processor configured for acquiring the …. data from the computer, authenticating the subject based on the acquired … data, and sending an authorization token to the computer.
Krut teaches the following, 
an authentication processor configured for acquiring the … data from the computer, authenticating the subject based on the acquired … data, and sending an authorization token to the computer.
The applicant’s specification describes, “In one embodiment, the secure enclave 18 (see fig. 1 applicant’s drawings) comprises an authentication processor for performing this authentication function.” (applicant’s printed publication, second sentence [0041]) (emphasis added)
The applicant’s specification describes, “In the illustrated embodiment, the local keystore 20 comprises storage that is remote from the computer 16, and the secure enclave 18 (“authentication processor”) comprises one or more processors that are remote from the computer 16.” (applicant’s printed publication, first sentence [0043]) (emphasis added) Thus, the “authentication processor” may be a remote computer / server.
Krut teaches login credential that may include biometric information. (Krut, Col. 8, lines 11-15  (26))
Krut in fig. 4 teaches a mobile device 12 (“computer”) connected to a server 16 (“authentication processor”). (Krut, col. 7, lines 51-60 describing fig. 4 (24)) 
Krut specifically teaches “a server (“authentication processor”) to perform the following: (1) receive login credentials (“acquiring the neural data” i.e., biometric information) from the native application (of the “computer”, see fig. 4); (2) verify the login credentials; (“authenticating the subject based on the acquired neural data”) (3) generate a session token; (4) transmit the session token to the native application; (“sending an authorization token to the computer”) …” (Krut, Col. 3, lines 10 to 13 (9)) 
Additionally, Krut teaches that the above that is transmitted by the server (“authentication processor”) to the mobile device (“computer”) is called an “authentication token” (“authorization token”). (Krut, col. 8, lines 24-26 (27))
While Krut teaches the use of biometrics as login credentials, Krut does not specifically teach the use of brain scans / “neural data” as the form of biometric that is used.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Paterson, which teaches thus use of a human mind interface (HMI) that detects brain patterns (i.e., biometrics) in order to identify / authenticate a user, with Krut, which teaches a mobile device that sends login credentials (i.e., biometrics) to a server, that verifies the login credentials, and then the server responds to the client by sending a token to the client.  One of ordinary skill in the art would have been motivated to perform such an addition to provide Paterson with the ability to send brain patterns (i.e., biometrics) to a server for authentication / verification, where the server responds with a token if the authentication / verification is successful.

Regarding claim 2, Paterson and Krut teach,
The authentication system of claim 1, wherein the computer is configured for 
generating an authorization request containing the neural data, and 
Again, Krut in fig. 4 teaches a mobile device 12 (“computer”) connected to a server 16 (“authentication processor”). (Krut, col. 7, lines 51-60 describing fig. 4 (24)) 
Krut specifically teaches “a server (“authentication processor”) to perform the following: (1) receive login credentials (“acquiring the neural data” i.e., biometric information) from the native application (of the “computer”, see fig. 4); (2) verify the login credentials; (“authenticating the subject based on the acquired neural data”) (3) generate a session token; (4) transmit the session token to the native application; (“sending an authorization token to the computer”) …” (Krut, Col. 3, lines 10 to 13 (9)) (emphasis added)
It follows that the login credentials must be created by the mobile device 12 or native application 32 of the mobile device 12 which corresponds to “generating an authorization request containing the neural data”.
the authentication processor is configured for 
acquiring the authorization request containing the neural data from the computer, and authenticating the subject based on the acquired authorization request.
The examiner interprets “receive login credentials (“acquiring the neural data” i.e., biometric information) from the native application (of the “computer”)” as included above, as corresponding to “acquiring the authorization request containing the neural data.” 

Regarding claim 5, Paterson and Krut teaches,
The authentication system of claim 1, wherein the computer is configured for prompting the subject to perform the repeatable mental task.
Paterson teaches using the HMI device to prompt the user to project a target (“repeatable mental task”). (Paterson, col. 7 lines 39-40 and lines 45-47)
As used herein, a “target” refers to an object, person, place, feeling, or another suitable subject that a user can project to generate a unique brain pattern. (Paterson, col. 3, lines 21-24) (emphasis added in bold)

Regarding claim 6, Paterson and Krut teaches,
The authentication system of claim 5, wherein prompting the subject to perform the repeatable mental task comprises one or more of
 requesting the subject to think of something, requesting the subject to solve a difficult math problem, telling a joke to the subject, and requesting the subject to laugh. 
Paterson teaches having a user project a target such as a company logo (“requesting the subject to think of something”). (Paterson, col. 3, lines 42-44)
Paterson teaches using the HMI device to prompt the user to project a target (“repeatable mental task”). (Paterson, col. 7 lines 39-40 and lines 45-47)
As used herein, a “target” refers to an object, person, place, feeling, or another suitable subject that a user can project to generate a unique brain pattern. (Paterson, col. 3, lines 21-24) (emphasis added in bold)

Regarding claim 7, Paterson and Krut teaches,
The authentication system of claim 1, wherein the neural data output by the BCI is encrypted.
Paterson teaches the HMI device (“BCI”) may communicate using an encrypted channel. (Paterson, col. 8, lines 43- 46)
Regarding claim 8, Paterson and Krut teaches,
The authentication system of claim 1, wherein the neural data output by the BCI comprises a plurality of neural data samples.
Paterson teaches “Additionally, during training, the HMI device 10 or 20 may collect the brain pattern of the user a number of times as the user projects the target to ensure that the identified pattern is stable and reproducible.” (Paterson, col. 6, lines 33-36 (18))

Regarding claim 13, Paterson and Krut teaches,
The authentication system of claim 1, wherein the BCI comprises an optical measurement assembly.
Paterson teaches a HMI 10 (“BCI”) in fig. 1. Paterson teaches sensing physiological signals of the user, which are brain signals. (Paterson, col 4, lines 61-65) Paterson then teaches that physiological signals include electrical signals (e.g., brain waves), magnetic signals, and optical signals. (Paterson, col. 3 lines 11- 15)
Regarding claim 14, Paterson and Krut teaches,
The authentication system of claim 1, wherein the BCI comprises a magnetic measurement assembly.
Paterson teaches a HMI 10 (“BCI”) in fig. 1. Paterson teaches sensing physiological signals of the user, which are brain signals. (Paterson, col 4, lines 61-65) Paterson then teaches that physiological signals include electrical signals (e.g., brain waves), magnetic signals, and optical signals. (Paterson, col. 3 lines 11- 15)

Regarding claim 15, Paterson and Krut teaches,
The authentication system of claim 1, wherein the BCI comprises at least one detector configured for 
detecting energy from the brain of the user, 
Paterson teaches a HMI 10 (“BCI”) in fig. 1. Paterson teaches sensing physiological signals of the user, which are brain signals. (Paterson, col 4, lines 61-65) Paterson then teaches that physiological signals include electrical signals (e.g., brain waves), magnetic signals, (“detecting energy from the brain of the user”) and optical signals. (Paterson, col. 3 lines 11- 15)
and processing circuitry configured for identifying the neural activity in response to detecting the energy from the brain of the user.
Paterson teaches that HMI 10 of fig. 1 (“BCI”) or HMI 20 (“computer”) includes processing circuitry 16 used to process brain patterns signals from the physiological sensors 30. (Paterson, col. 5, lines 15-23) 
Regarding claim 16, Paterson and Krut teaches,
The authentication system of claim 15, wherein the BCI comprises a head-worn unit carrying the at least one energy source.	Paterson teaches HMI device 10 (“BCI comprises a head-worn unit”) as shown in fig. 1.  Paterson does not appear to explicitly teach the HMI device 10 having a battery. However, it would be obvious to one of ordinary skill in the art to add on a battery source or to assume that a self contained power source (i.e., battery or “energy source”) was included in the HMI device 10.  

Regarding claim 17, Paterson and Krut teaches,
The authentication system of claim 15, wherein the BCI comprises an auxiliary non-head-worn unit carrying the processing circuitry.	Paterson teaches the HMI device 10 (“BCI”) in fig. 1. Paterson in claim 2 teaches both the head-wearable HMI device (“BCI”) and a hand held HMI device (“auxiliary non-head-worn unit carrying the processing circuitry”). (Paterson, claim 2)  

Regarding claim 18, Paterson teaches the following,
A method of authenticating a subject, comprising: 
performing a repeatable mental task in the subject;
Paterson are as follows: “As used herein, “projecting” refers the action of a user's mind, such as intentionally thinking about (e.g., focusing on, imagining, picturing, recalling) a particular target in order to generate a particular brain pattern. As used herein, a “target” (“repeatable mental task”) refers to an object, person, place, feeling, or another suitable subject that a user can project to generate a unique brain pattern. As used herein, a “trigger” refers to a particular stimuli (e.g., auditory, visual, tactile) provided by the device to a user to cause the user to project a particular target, such that the corresponding brain pattern of the user may be measured and identified.” (Paterson, col. 3, lines 18-30) (emphasis added in bold)
detecting brain activity of the subject in response to the subject performing the repeatable mental task; 
outputting neural data representative of the detected neural activity; and 
The applicant’s BCI 14, “computer 16”, and “authentication processor” (secure enclave, see description further below) as illustrated by fig. 1 of the applicant’s drawings.
Paterson teaches a “system and method for access control” (Paterson, title) that includes measuring and identifying brain patterns stored in human mind interface (“detecting brain activity of the subject in response to the subject performing the repeatable mental task”). (Paterson, Abstract) Thus, Paterson is directed to using brain patterns (“neural activity in a brain”) for the purpose of identifying / authenticating a user.
Paterson teaches a Human Mind Interface (HMI) device 10 (“BCI”) shown in fig. 1. (Paterson, col. 3, lines 59-61)
Paterson teaches that either HMI device 10 or HMI device 20 may prompt the user with a particular trigger (e.g., sound, picture) that in response elicits a particular brain pattern in the user. (Paterson, col. 6, lines 22-24) Paterson then teaches that subsequent (to the training portion), this image may be used to prompt the user to generate a brain pattern. (Paterson, col. 6, lines 30-32) Thus, subsequent to training (i.e., authentication), the brain pattern may be triggered / prompted. 
Paterson teaches a HMI device 20 of fig. 2. (Paterson, col. 3, lines 64-66) The HMI device 10 may work in tandem with the mobile phone / HMI device 20. (Paterson, col. 4, lines 2-5) Thus, the examiner interprets this as the HMI device 10 performing the functions of head / brain scanning, while the HMI device 20 performs the features of the “computer” (further discussed below), which corresponds to the HMI device 10 “outputting neural data representative of the detected neural activity” to the HMI device 20.
Paterson teaches a “system and method for access control” (Paterson, title) that includes measuring and identifying (“authenticating the subject based on the outputted neural da”) brain patterns stored in human mind interface. (Paterson, Abstract) Thus, Paterson is directed to using brain patterns (“neural activity in a brain”) for the purpose of identifying / authenticating a user.
Paterson teaches a HMI device 20 of fig. 2. (Paterson, col. 3, lines 64-66) The HMI device 10 may work in tandem with the mobile phone / HMI device 20. (Paterson, col. 4, lines 2-5) Thus, the examiner interprets this as the HMI device 10 performing the functions of head / brain scanning, while the HMI device 20 performs the features of the “computer” (further discussed below).
Paterson further teaches an example where, during an exchange with an agent on the phone, the user may not want to say credentials (e.g., password) out load to prevent nearby users from overhearing. (Paterson, col. 7 lines 15-24) The user may instead project a target (e.g., logo of a company), and the HMI device 20 (“computer”), identifies the particular brain pattern. (Paterson, col 7, lines 48-48 and lines 55-58)
… neural data.
As discussed above, Patterson teaches detecting brain patterns (“neural data”).
Patterson does not teach the following,
authenticating the subject based on the outputted … data.
Krut teaches the following,
authenticating the subject based on the outputted … data.	Krut teaches login credential that may include biometric information. (Krut, Col. 8, lines 11-15  (26))
Krut in fig. 4 teaches a mobile device 12 connected to a server 16. (Krut, col. 7, lines 51-60 describing fig. 4 (24)) 
Krut specifically teaches “a server to perform the following: (1) receive login credentials from the native application (of the “computer”, see fig. 4); (2) verify the login credentials; (3) generate a session token; (4) transmit the session token to the native application; …” (Krut, Col. 3, lines 10 to 13 (9)) 
Additionally, Krut teaches that the above that is transmitted by the server (“authentication processor”) to the mobile device (“computer”) is called an “authentication token” (“authorization token”). (Krut, col. 8, lines 24-26 (27))
While Krut teaches the use of biometrics as login credentials, Krut does not specifically teach the use of brain scans / “neural data” as the form of biometric that is used.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Paterson, which teaches thus use of a human mind interface (HMI) that detects brain patterns (i.e., biometrics) in order to identify / authenticate a user, with Krut, which teaches a mobile device that sends login credentials (i.e., biometrics) to a server, that verifies the login credentials, and then the server responds to the client by sending a token to the client.  One of ordinary skill in the art would have been motivated to perform such an addition to provide Paterson with the ability to send brain patterns (i.e., biometrics) to a server for authentication / verification, where the server responds with a token if the authentication / verification is successful.

Regarding claim 19, Paterson and Krut teaches,
The method of claim 18, further comprising: 
generating an authorization request containing the neural data, wherein the subject is authenticated in response to the authorization request; and 
Krut teaches “a server to perform the following: (1) receive login credentials from the native application;(“ an authorization request containing the neural data”) (2) verify the login credentials; (3) generate a session token; (4) transmit the session token to the native application; (“sending an authorization token to the computer”) …” (Krut, Col. 3, lines 10 to 13 (9)) 
generating an authorization token in response to authenticating the subject.
Krut teaches “a server to perform the following: (1) receive login credentials from the native application;(“ an authorization request containing the neural data”) (2) verify the login credentials; (3) generate a session token; (4) transmit the session token to the native application; (“generating an authorization token in response to authenticating the subject”) …” (Krut, Col. 3, lines 10 to 13 (9)) 
While Krut teaches the use of biometrics as login credentials, Krut does not specifically teach the use of brain scans / “neural data” as the form of biometric that is used. However, Paterson teaches detecting brain scans (“neural data”).

Regarding claim 22, Paterson and Krut teaches,
The method of claim 18, further comprising prompting the subject to perform the repeatable mental task.
Claim 22 is rejected using the same basis of arguments used to reject claim 5 above.

Regarding claim 23, Paterson and Krut teaches,
The method of claim 22, wherein prompting the subject to perform the repeatable mental task comprises one or more of requesting the subject to think of something, requesting the subject to solve a difficult math problem, telling a joke to the subject, and requesting the subject to laugh.
Claim 23 is rejected using the same basis of arguments used to reject claim 6 above.

Regarding claim 24, Paterson and Krut teaches,
The method of claim 18, further comprising encrypting the neural data.Claim 24 is rejected using the same basis of arguments used to reject claim 7 above.

Regarding claim 25, Paterson and Krut teaches,
The method of claim 18, wherein the outputted neural data comprises a plurality of neural data samples.
Claim 25 is rejected using the same basis of arguments used to reject claim 8 above.

Regarding claim 28, Paterson and Krut teaches,
The method of claim 18, wherein the brain activity is optically detected.Claim 28 is rejected using the same basis of arguments used to reject claim 13 above.

Regarding claim 29, Paterson and Krut teaches,
The method of claim 18, wherein the brain activity is magnetically detected.Claim 29 is rejected using the same basis of arguments used to reject claim 14 above.

Regarding claim 30, Paterson and Krut teaches,
The method of claim 18, wherein detecting the brain activity of the user comprises
detecting energy from a brain of the user, and 
identifying the brain activity in response to detecting the energy from the brain of the user.Claim 30 is rejected using the same basis of arguments used to reject claim 15 above.

Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Paterson, in view of Krut, and further in view of US 2017/0359370 to Humphries et al. (hereinafter Humphries).
Regarding claim 3, Patterson and Krut teach, 
The authentication system of claim 1.
Paterson and Krut does not teach the following,
further comprising a keystore containing one or more keys, 
Humphries teaches the following,
further comprising a keystore containing one or more keys, 
Humphries teaches a keystore 1012 in fig. 10 that interfaces with a host 1004 (“computer”).
wherein the computer is configured for using the authentication token to unlock the keystore, retrieve the one or more keys from the keystore, and access one or more resources using the one or more retrieved keys.
Humphries teaches “A file system extension for an endpoint controls access to files by selectively decrypting files under certain conditions.” (Humphries, Abstract, first sentence) (emphasis added)
Humphries, with regards to fig. 10, teaches files (“one or more resources”) that are accessed. (Humphries, [0201]) 
Humphries then teaches “The remote keystore 1012 may be any suitable remote key server that can be operated to receive tokens, associate keys with the tokens, and return the keys to the host 1004,” (Humphries, [0205]) which corresponds to “using the authentication token to unlock the keystore, retrieve the one or more keys from the keystore.” 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Paterson, which teaches thus use of a human mind interface (HMI) that detects brain patterns (i.e., biometrics) in order to identify / authenticate a user, with Krut, which teaches a mobile device that sends login credentials (i.e., biometrics) to a server, that verifies the login credentials, and then the server responds to the client by sending a token to the client, with Humphries, which teaches the use of a token to unlock a keystore that provides access to resources (i.e., files).  One of ordinary skill in the art would have been motivated to perform such an addition to provide the server the capability of providing a token to a client that allows the client to access a keystore that provides keys to unlock resources.

Regarding claim 20, Patterson, Krut, and Humphries teach,
The method of claim 19, further comprising: 
using the authentication token to unlock a keystore; 
retrieving one or more keys from the keystore; and 
accessing one or more resources using the one or more retrieved keys.Claim 20 is rejected using the same basis of arguments used to reject claim 3 above.

Claims 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Paterson, in view of Krut, and further in view of US 2021/0243027 to Gupta (hereinafter Gupta).
Regarding claim 4, Patterson, Krut, and Gupta teach the following,
Paterson teaches the following, except the underlined portion,
The authentication system of claim 1, 
wherein the neural data output by the BCI is raw neural data, the computer is configured for creating one or more non-fungible tokens (NFTs) from the raw neural data output by the BCI, and the neural data acquired from the computer by the authentication processor comprises the NFTs.	Paterson, as discussed above, teaches the use of brain patterns (“neural data”) used in identification / authentication. (Paterson, Abstract) Paterson then teaches both the HMI 10 (“BCI”) and the HMI 20 (“computer”) working in tandem. (Paterson, figs. 1 and 2, and col. 4, lines 2-5)
However, Gupta teaches the above underlined features,
Gupta teaches the use of NFTs to store identity data, including biometrics. While Gupta, does not explicitly teach the use of neural data as the biometric data, it is understood that Gupta teaches the general storage of biometrics with NFTs. 
Gupta teaches “NFTs are well suited to handle the data packets associated with unique information, for instance, unique Aadhaar card number to each individual. NFTs can be associated with personal identity information such as birth certificates, passports, driving licenses etc.” (Gupta, third sentence [0125]) (emphasis added) Gupta then teaches that identity can include things such as biometrics. (Gupta, last sentence [0127])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Paterson, which teaches thus use of a human mind interface (HMI) that detects brain patterns (i.e., biometrics) in order to identify / authenticate a user, with Krut, which teaches a mobile device that sends login credentials (i.e., biometrics) to a server, that verifies the login credentials, and then the server responds to the client by sending a token to the client, with Gupta, which teaches the use of non-fungible tokens (NFTs) to store biometrics.  One of ordinary skill in the art would have been motivated to perform such an addition to provide the server the capability of storing neural (brain) data of Paterson in the NFT of Gupta.

Regarding claim 21, Patterson, Krut, and Gupta teach,
The method of claim 18, wherein the outputted neural data is raw neural data, 
the method further comprising 
creating one or more non-fungible tokens (NFTs) from the outputted raw neural data, and wherein the subject is authenticated based on the one or more NFTs.
Claim 21 is rejected using the same basis of arguments used to reject claim 4 above.

Claims 9-10, 12, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Paterson, in view of Krut, and further in view of US 2018/0012009 to Furman (hereinafter Furman).
Regarding claim 9, Patterson, Krut, and Furman teach the following,
Paterson teaches the following, except the underlined features,
The authentication system of claim 1, further comprising
a database that stores a neural activity signature of the subject, 
Paterson teaches a database 50 in fig. 3 that stores brain patterns used for authentication / identity. (Paterson, col. 5, lines 34-35 and lines 41-43)
However, Furman teaches the above underlined feature,
The applicant’s specification describes the “neural activity signature” as corresponding to an extracted features or vectors of the neural data. (applicant’s printed publication, second half [0013])
Furman teaches “detect brain activity, extract activity features (“neural activity signature”) and characteristics unique and informative about each user.” (Furman, first sentence [0026]) 
Patterson does not teach,
wherein the authentication processor is configured for retrieving the neural activity signature of the subject from the database, comparing the neural data acquired by the computer to the retrieved neural activity signature of the subject, and authenticating the subject based on the comparison.
Furman teaches,
wherein the authentication processor is configured for retrieving the neural activity signature of the subject from the database, comparing the neural data acquired by the computer to the retrieved neural activity signature of the subject, and authenticating the subject based on the comparison.	As discussed above, Paterson teaches the authentication processor (see rejection of independent claim). 
However, Furman teaches “As such the system elements and/or methods developed can cooperate as a processing pipeline configured to detect brain activity, extract activity features (“neural activity signature”) and characteristics unique and informative about each user, define a model of each user (e.g., in a population-wide manner, in a user-specific manner), refine the model(s) such that each unique user has a distinct and highly differentiable profile, and then compare future identity claims against said model (“comparing the neural data acquired by the computer to the retrieved neural activity signature of the subject, and authenticating the subject based on the comparison”) .” (Furman, first sentence [0026]) (emphasis added)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Paterson, which teaches thus use of a human mind interface (HMI) that detects brain patterns (i.e., biometrics) in order to identify / authenticate a user, with Krut, which teaches a mobile device that sends login credentials (i.e., biometrics) to a server, that verifies the login credentials, and then the server responds to the client by sending a token to the client, with Furman, which teaches “a brain computer interface” (Furman, Title), and specifically the extraction of features from a brain scan, and then using the extracted features of the brain scan to perform authentication. One of ordinary skill in the art would have been motivated to perform such an addition to provide Paterson with the ability to utilize extracted feature from the brain scan in order to authenticate the user.

Regarding claim 10, Patterson, Krut, and Furman teach,
Furman teaches,
The authentication system of claim 9, wherein the neural activity signature comprises 
at least one vector of known identification features, and wherein the authentication processor is configured for extracting a vector of features from the neural data acquired by the computer, comparing the neural data acquired by the computer to the retrieved neural activity signature of the subject by comparing the extracted vector of features to the at least one vector of known identification features, and authenticating the subject if the extracted vector of features matches the at least one vector of known identification features.	Furman teaches extracted features (“extracting a vector of features from the neural data”) that are used to train a support vector machine (SVM). Specifically, Furman state “ In one variation, generating calibration models in Block S110 can implement a support vector machine (SVM) classifier trained on specific data features (e.g., invariant features, variant features) derived from neural signals (and other data) received in the calibration operation of Block S110.” (Furman, second sentence [0049]) (emphasis added) (emphasis added)  
Furman teaches “As such the system elements and/or methods developed can cooperate as a processing pipeline configured to detect brain activity, extract activity features (“vector of features from the neural data”) and characteristics unique and informative about each user, define a model of each user (e.g., in a population-wide manner, in a user-specific manner), refine the model(s) such that each unique user has a distinct and highly differentiable profile, and then compare future identity claims against said model (“comparing the extracted vector of features to the at least one vector of known identification features, and authenticating the subject if the extracted vector of features matches the at least one vector of known identification features”) .” (Furman, first sentence [0026]) (emphasis added)

Regarding claim 12, Patterson, Krut, and Furman teach,
Furman teaches,
The authentication system of claim 1, wherein the authentication processor comprises a neural network.	Furman teaches extracted features (“extracting a vector of features from the neural data”) that are used to train a support vector machine (SVM). Specifically, Furman state “ In one variation, generating calibration models in Block S110 can implement a support vector machine (SVM) classifier trained on specific data features (e.g., invariant features, variant features) derived from neural signals (and other data) received in the calibration operation of Block S110.” (Furman, second sentence [0049]) (emphasis added) (emphasis added)  
Furman then teaches “.. received data can thus be processed to be comprehended and applied in specific settings, by using features as inputs into one or more artificial neural networks, natural neural networks, and/or other deep learning architectures/learning systems (e.g., nonlinear learning systems).” (Furman, second half [0049]) (emphasis added)  Furman also teaches the use of neural networks in the second half of [0052] (regarding extraction of features), and in [0054]. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Paterson, which teaches thus use of a human mind interface (HMI) that detects brain patterns (i.e., biometrics) in order to identify / authenticate a user, with Krut, which teaches a mobile device that sends login credentials (i.e., biometrics) to a server, that verifies the login credentials, and then the server responds to the client by sending a token to the client, with Furman, which teaches “a brain computer interface” (Furman, Title), and specifically teaches the use of neural networks to learn and perform brain interface authentication. One of ordinary skill in the art would have been motivated to perform such an addition to provide Paterson with the ability to utilize neural networks in order to perform authentication using brain interfaces.

Regarding claim 26, Patterson, Krut, and Furman teach,
The method of claim 18, further comprising: 
storing a neural activity signature of the subject;
 retrieving the neural activity signature of the subject; and 
comparing the outputted neural data to the retrieved neural activity signature of the subject, wherein the subject is authenticated based on the comparison.
Claim 26 is rejected using the same basis of arguments used to reject claim 9 above.

Regarding claim 27, Patterson, Krut, and Furman teach,
The method of claim 26, 
wherein the neural activity signature comprises at least one vector of known identification features, 
the method further comprising extracting a vector of features from the outputted neural data,  wherein comparing the outputted neural data to the retrieved neural activity signature of the subject comprises comparing the extracted vector of features to the at least one vector of known identification features, and authenticating the subject if the extracted vector of features matches the one vector of known identification features.
Claim 27 is rejected using the same basis of arguments used to reject claim 10 above.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Paterson, in view of Krut, and further in view of US 2021/0133424 to Sohn et al. (hereafter Sohn).
Regarding claim 11, Patterson, Krut, and Son teach,
Sohn teaches,
The authentication system of claim 1, further comprising a secure enclave comprising the authentication processor.
Sohn teaches the use of a secure enclave / trusted execution environment (TEE) to perform biometric authentication. (Sohn, [0226])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Paterson, which teaches thus use of a human mind interface (HMI) that detects brain patterns (i.e., biometrics) in order to identify / authenticate a user, with Krut, which teaches a mobile device that sends login credentials (i.e., biometrics) to a server, that verifies the login credentials, and then the server responds to the client by sending a token to the client, with Sohn, which teaches the use of a secure enclave to perform biometric authentication. One of ordinary skill in the art would have been motivated to perform such an addition to provide Paterson, which performs biometric authentication by reading brain waves, with Sohn’s ability to use a secure element to perform the biometric authentication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILLIAM AVERY whose telephone number is (571) 272-3942.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.W.A./


/HENRY TSANG/Primary Examiner, Art Unit 2495